Mr. Chief Justice White
delivered the opinion of the court.
This cáseas disposed of by the ruling just announced in No. 776, ante, 199. The indictment here was for conspiring to do the various acts charged in the previous case, that is, the fraudulent fabrication and uttering of the same fictitious bills of lading and the obtaining of money thereon by delivering the same to the Second National Bank of Cincinnati as collateral. The dejnurrer which was sus*208fcained by the court below in the previous case was also sustained as to this.
While there is a separate writ of error and a separate record in this case, it is conceded by all parties that the cases are in legal principle the same and that the decision of one concludes the other. It follows, therefore, that for the reasons stated in the previous case, No. 776, the judgment in this must be and it is reversed and the case remanded for further proceedings in conformity with this opinion.

And it is so ordered.

Me. Justice Pitney dissents.